FILED
                           NOT FOR PUBLICATION
                                                                            JUL 21 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


BEST ODDS CORP., a Nevada                        Nos. 14-16235
corporation,                                          15-16298

              Plaintiff-Appellant,               D.C. No.
                                                 2:13-cv-02008-RCJ-VCF
 v.

IBUS MEDIA LIMITED, a foreign                    MEMORANDUM*
company and IBUS MEDIA HOLDINGS
(IOM) LIMITED, a foreign company,

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                        Argued and Submitted July 7, 2016
                            San Francisco, California

Before: BERZON, and N.R. SMITH, Circuit Judges, and CHRISTENSEN,** Chief
District Judge.




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The Honorable Dana L. Christensen, United States Chief District
Judge for the District of Montana, sitting by designation.
      Best Odds Corp. appeals (1) the district court’s dismissal of its trademark

infringement and misappropriation claims for lack of personal jurisdiction over

iBus Media Ltd. and iBus Media Holdings (“Defendants”); and (2) the district

court’s order denying Best Odds’s motion for an indicative ruling. We have

jurisdiction pursuant to 28 U.S.C. § 1291. We affirm.

1.    The district court did not err by concluding that it lacked general jurisdiction

over Defendants.1 “[O]nly a limited set of affiliations with a forum will render a

defendant amenable to [general] jurisdiction there.” Daimler, 134 S. Ct. at 760.

“[T]he paradigm forum for the exercise of general jurisdiction” over a corporation

is “one in which the corporation is fairly regarded as at home,” such as the place of

incorporation and principal place of business. Id. (citations omitted). “Only in an

‘exceptional case’ will general jurisdiction be available anywhere else.” Martinez

v. Aero Caribbean, 764 F.3d 1062, 1070 (9th Cir. 2014) (quoting Daimler, 134 S.

Ct. at 761 n.19).




      1
        On appeal, Best Odds argues only for general jurisdiction and concedes that
specific jurisdiction is not present. Thus, we limit our inquiry to general
jurisdiction. Cf. Daimler AG v. Bauman, 134 S. Ct. 746, 758 (2014) (“In the
proceedings below, the parties agreed on, or failed to contest, certain points we
now take as given. Plaintiffs have never attempted to fit this case into the specific
jurisdiction category.”).
                                          2
      Best Odds raised jurisdictional facts both in its complaint and in its

objections to a magistrate judge’s order staying discovery pending resolution of

Defendants’ motion to dismiss. After considering all such facts,2 we conclude that

Defendants are not subject to general jurisdiction in the United States—their

contacts with the United States are not “so substantial and of such a nature as to

justify suit.” See Daimler, 134 S. Ct. at 761 (quoting Int’l Shoe Co. v. Washington,

326 U.S. 310, 318 (1945)). Neither Defendant is incorporated in the United States,

nor does either entity have its principal place of business there. Further, although

Best Odds admits that Defendants’ commercial activity in the United States is

“Nevada-centric,” neither Defendant (1) maintains any offices or bank accounts in

Nevada; (2) has a registered agent in Nevada; (3) has paid, or been required to pay,

taxes in Nevada; or (4) is registered or licensed to do business in Nevada. Cf.

Mavrix Photo, Inc. v. Brand Techs., Inc., 647 F.3d 1218, 1225 (9th Cir. 2011)

(declining to exercise general jurisdiction where the foreign corporation had no

offices, was not registered to do business, had no registered agent, and paid no

taxes in the forum); Bancroft & Masters, Inc. v. Augusta Nat’l Inc., 223 F.3d 1082,

1086 (9th Cir. 2000) (finding that general jurisdiction was “lacking,” because,


      2
      Although the district court did not consider the additional facts raised in
Best Odds’s opposition, we assume that such facts are properly before us for
purposes of our analysis herein.
                                          3
among other factors, the foreign corporation was not registered or licensed to do

business, paid no taxes, and maintained no bank accounts in the forum, nor did it

target advertising there). In short, Defendants’ “limited contacts with [the United

States] are insufficient to establish general jurisdiction.” Bancroft & Masters, Inc.,
223 F.3d at 1086.

2.    The district court did not err by denying Best Odds’s motion for an

indicative ruling. Federal Rule of Civil Procedure 62.1 allows a court to make an

indicative ruling when a party files “a timely motion . . . for relief that the court

lacks authority to grant because of an appeal that has been docketed and is

pending.” Best Odds did not file any such timely motion for relief. Thus, Rule

62.1 was not applicable.

      The parties shall bear their own costs on appeal.

      AFFIRMED.




                                            4